          Case 4:21-cv-00670 Document 1 Filed on 03/01/21 in TXSD Page 1 of 7


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    ARGELIA LUNA CARREON,                           §
        Plaintiff,                                  §
                                                    §
    v.                                              §          Civil Action No.
                                                    §
    FIESTA MART, LLC,                               §
         Defendant.                                 §

                          Defendant Fiesta Mart, L.L.C.’s Notice of Removal

           Defendant Fiesta Mart, L.L.C. (“Fiesta”) hereby removes this action from the 240th

Judicial District Court of Fort Bend County, Texas to the United States District Court for the

Southern District of Texas, Houston Division pursuant to and in accordance with 28 U.S.C. §§

1332, 1441, and 1446. As grounds for removal, Fiesta states as follows:

                                                   I.
                                                  Facts

           1.      On September 1, 2020, Plaintiff Argelia Luna Carreon (“Plaintiff”) filed a lawsuit

in the 240th Judicial District Court of Fort Bend County, Texas, styled Argelia Luna Carreon v.

Fiesta Mart, L.L.C., and bearing Cause No. 20-DCV-276339.1

           2.      Plaintiff seeks to recover damages arising from an alleged incident that occurred on

October 27, 2019 at Fiesta’s store. Plaintiff seeks damages for “negligence and/or negligence per

se” and premises liability.”2 She seeks monetary relief in an amount over $200,000 not to exceed

$1,000,000.3




1
    See generally Exhibit 3, Plaintiff’s Original Petition.
2
    See id. at pp. 2–3.
3
    Id. at p. 2.
         Case 4:21-cv-00670 Document 1 Filed on 03/01/21 in TXSD Page 2 of 7


                                               II.
                         Timeliness of Removal and Consent of Defendant

          3.     Fiesta was served on January 29, 2021.4 Fiesta timely files this Notice of Removal

within the 30-day time period required by 28 U.S.C. § 1446(b)(1).

          4.     Fiesta is the single defendant in this suit and, accordingly, no other defendants are

necessary to join in, or consent to, this removal pursuant to 28 U.S.C. § 1446(b)(2)(A).

                                                  III.
                                                 Venue

          5.     The 240th Judicial District Court of Fort Bend County, Texas is located within the

Southern District of Texas, Houston Division. Venue for removal is proper in this district pursuant

to 28 U.S.C. § 1446(a) because the state court in which this action has been pending is located in

this district and division.

                                                   IV.
                                          Diversity Jurisdiction

          6.     A civil action initially filed in a state court is removable if the action is one over

which “the district courts of the United States have original jurisdiction . . . .” 28 U.S.C. § 1441(a).

District courts “have original jurisdiction of all civil actions where the amount in controversy

exceeds the sum of $75,000, exclusive of interest and costs, and is between . . . citizens of different

States . . . .” 28 U.S.C. § 1332(a)(1).

          7.     This action is removable because (1) this action is between a citizen of Texas and

a citizen of different states (Delaware and California) and (2) the amount in controversy exceeds

$75,000. See 28 U.S.C. § 1332(a)(1).

A.        Diversity of Citizenship

          8.     Diversity exists when the amount in controversy is $75,000 and the citizenship of


4
    Exhibit 2, Executed Citation for Fiesta.



                                                    2
            Case 4:21-cv-00670 Document 1 Filed on 03/01/21 in TXSD Page 3 of 7


each plaintiff is diverse from the citizenship of each defendant. 28 U.S.C. § 1332(a)(1).

            i.         Plaintiff’s Citizenship

                 9.    Plaintiff alleges she is a resident of Texas.5

                 10.   Accordingly, Fiesta is informed and believes that Plaintiff was a citizen of the State

of Texas at the time she filed and served her Petition, and that Plaintiff continues to be a citizen of

the State of Texas as of the filing of this Notice of Removal. See Stine v. Moore, 213 F.2d 446,

488 (5th Cir. 1954).

           ii.         Defendant Fiesta’s Citizenship

                 11.   Fiesta is a citizen of the State of Delaware and the State of California. Fiesta is

now, and was at the time the case commenced, diverse in citizenship from Plaintiff.

                 12.   Fiesta is a limited liability company. Its citizenship is determined by the citizenship

of its members. See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).

                 13.   As explained in the affidavit of Mr. Michael Saltzstein, the sole member of Fiesta

Mart, L.L.C. is Bodega Latina Corp.6 Bodega Latino Corp. is a corporation incorporated under

the laws of the State of Delaware with its principal place of business, now and when the case

commenced, in California.7

                 14.   The corporate structure of Fiesta has not changed since the time Mr. Saltzstein’s

affidavit was executed. Because Fiesta takes the citizenship of its sole member, Fiesta is therefore

a citizen of Delaware and California and of no other state. See Harvey, 542 F.3d at 1080.

                 15.   Complete diversity exists as the parties are citizens of different states. 28 U.S.C. §



5
    See Exhibit 3, p. 1.
6
    Exhibit 7, Affidavit of Michael Saltzstein, ¶ 3
7
    Id..



                                                          3
         Case 4:21-cv-00670 Document 1 Filed on 03/01/21 in TXSD Page 4 of 7


1332(a)(1).

B. The Amount In Controversy Exceeds $75,000.

          16.     Fiesta demonstrates herein that the amount in controversy exceeds $75,000. See 28

U.S.C. § 1332(a); Garcia v. Koch Oil Co. of Texas Inc., 351 F.3d 636, 638 (5th Cir. 2003). The

amount is controversy is established on the face of the complaint and the dollar-amount actually

claimed. See id. (citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938));

see also Allen v. R & H Oil and Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

          17.     Plaintiff’s pleading alleges damages “only monetary relief of over $200,000.00 but

not more than $1,000,000.00.”8 Accordingly, on the face of Plaintiff’s pleading, the amount in

controversy exceeds $75,000, and the jurisdictional requirement is satisfied. See Lopez v. Wal-

Mart Stores, Inc., No. CV-B-15-174, 2016 WL 1104884, at *3 n.2 (S.D. Tex. Jan. 15, 2016) (citing

Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999)).

          18.     Notably, Plaintiff filed an amended pleading on January 29, 2021, amending her

statement of damages to be for “money damages, personal property, or other relief allowed by law

of $100,000 or less . . . [s]pecifically, no more than $75,000 in liquidated damages.”9 This amount

does not control. Section 1446 specifically commands that “the sum demanded in good faith in

the initial pleading shall be deemed to be the amount in controversy.” See 28 U.S.C. § 1446(c)(2)

(emphasis added). Once federal jurisdiction is established, subsequent events reducing the amount

in controversy to less than $75,000 generally does not divest the Court of original jurisdiction.

Gebbia v. Wal–Mart Stores, Inc., 233 F.3d 880, 882 (5th Cir. 2000).

          19.     Even further, even if Plaintiff’s amended pleadings could control, which it does not



8
    Exhibit 3, p. 2.
9
    See Exhibit 4, Plaintiff’s First Amended Petition, p. 2.



                                                    4
           Case 4:21-cv-00670 Document 1 Filed on 03/01/21 in TXSD Page 5 of 7


based on Section 1446, Plaintiff’s pre-removal amendment should be considered in bad faith and

disregarded. See Morales v. Allstate Texas Lloyds, 410 F. Supp. 3d 816, 819 (pleadings will not

control the amount in controversy when made in bad faith); see also Manguno v. Prudential Prop.

& Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002) (when a pleading does not control, a defendant

can show the amount in controversy exceeds $75,000 by showing the nature of the claims are

likely to exceed the jurisdictional amount or submit evidence that supports the amount).

           20.    Plaintiff’s initial pleading sought damages up to one million dollars.10 Plaintiff

thereafter waited four months to amend her pleadings, and before attempting service on Fiesta,

from up to one million dollars to less than $75,000, and at that time effectuated service on Fiesta.

In addition to her initial pleading, the amount in controversy is also evidenced by the pre-suit

demand Plaintiff served on Fiesta of over $104,537.05.11 Plaintiff based her demand on alleged

claims for medical expenses, $35,000 in severe pain and suffering and mental distress, $35,000 for

“activities under duress,” and $13,000 in future medical expenses.12 In the event Plaintiff’s

original pleading does not control, Fiesta establishes by a preponderance of the evidence that the

amount in controversy exceeds $75,000.

                                                   V.
                                                  Notice

           21.    Pursuant to 28 U.S.C. § 1441(d), and to effect removal, Fiesta, as the removing

party, will promptly give all parties notice of the filing of this Notice of Removal. Fiesta will

contemporaneously file with the clerk of the state court a notice of the filing of this Notice of




10
     See Exhibit 3, p. 2.
11
     Exhibit 9 (to be filed under seal), Plaintiff’s Pre-suit Demand, p. 2.
12
     Id.



                                                    5
         Case 4:21-cv-00670 Document 1 Filed on 03/01/21 in TXSD Page 6 of 7


Removal.13

                                                 VI.
                                    Exhibits to Notice of Removal

          22.     As required by 28 U.S.C. § 1446(a) and Local Civil Rule 81 for the United States

District Court for the Southern District of Texas, Fiesta has attached to this Notice of Removal the

following numbered exhibits:

          Exhibit 1:     Local Rule 81 Index;

          Exhibit 2:     Executed Citation for Fiesta;

          Exhibit 3:     Plaintiff’s Original Petition;

          Exhibit 4:     Plaintiff First Amended Petition and Requests for Disclosure.

          Exhibit 5:     Fiesta’s Original Answer;

          Exhibit 6:     The Docket Sheet of the 240th Judicial District Court of Fort Bend County,
                         Texas for Cause No. 20-DCV-276339, Argelia Luna Carreon v. Fiesta
                         Mart, L.L.C.;

          Exhibit 7:     Affidavit of Michael Saltzstein;

          Exhibit 8:     A copy of the Notice of Removal to be filed in state court; and

          Exhibit 9:     Plaintiff’s Pre-Suit Demand (redacted version filed and unredacted version
                         to be filed under seal).

                                            CONCLUSION

          Defendant Fiesta Mart, L.L.C. respectfully removes this action from the 240th Judicial

District Court of Fort Bend County, Texas to the United States District Court for the Southern

District of Texas, Houston Division.




13
     A copy of the notice to be filed is attached hereto as Exhibit 8.



                                                    6
     Case 4:21-cv-00670 Document 1 Filed on 03/01/21 in TXSD Page 7 of 7


                                            Respectfully submitted,

                                            ADAMS AND REESE LLP

                                            By: /s/ W. David Toney
                                                W. David Toney
                                                Fed. Bar. ID No. 17174
                                                State Bar No. 00797561
                                                Chelsea J. Lu
                                                Fed. Bar. ID No. 3144205
                                                State Bar No. 24095439
                                                1221 McKinney Street, Suite 4400
                                                Houston, Texas 77010
                                                (713) 652-5151
                                                (713) 652-5152 Facsimile
                                                david.toney@arlaw.com
                                                chelsea.lu@arlaw.com

                                            Attorneys for Defendant,
                                            Fiesta Mart, L.L.C.


                               CERTIFICATE OF SERVICE

       The undersigned attorney certifies that a true and correct copy of the foregoing instrument
was electronically filed with the Clerk of Court by using the CM/ECF system and a copy of same
is being served on counsel of record via email on this the 1st day March, 2021.

Annie Basu
Jordan Sloane
BASU LAW FIRM, PLLC
P.O. Box 550496
Houston, Texas 77255
(713) 460-2673
(713) 690-1508 Facsimile
info@basulaw.com
                                                 /s/ W. David Toney
                                                W. David Toney




                                               7
